Name: Commission Regulation (EEC) No 2259/81 of 5 August 1981 on the provisional amount of the production levy on isoglucose for the period 1 July 1980 to 30 June 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/ 18 Official Journal of the European Communities 6 . 8 . 81 COMMISSION REGULATION (EEC) No 2259/81 of 5 August 1981 on the provisional amount of the production levy on isoglucose for the period 1 July 1980 to 30 June 1981 equality of treatment with that in respect of sugar, provision should be made, without prejudice to the final amount of levy to be charged subsequently on isoglucose production , for not making the provisional amount of the isoglucose production levy fixed by Regulation (EEC) No 1699/80 payable by the manufac ­ turers in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector ( J ), and in parti ­ cular Article 48 thereof, Whereas Commission Regulation (EEC) No 1700/80 of 30 June 1980 laying down detailed rules for the application of quotas for the production of isoglucose during the period 1 July 1980 to 30 June 1981 (2) lays down that a provisional amount of the production levy is to be charged as a single advance payment by the Member State in question in respect of quantities produced in excess of the basic quota but within the maximum quota and that the advance payment is to be paid by the manufacturer not later than 31 August 1981 ; whereas Commission Regulation (EEC) No 1699/80 (3 ) fixed the provisional amount of the production levy on isoglucose at 5-34 ECU per 100 kg of dry matter for the period from 1 July 1980 to 30 June 1981 , this amount corresponding to the part of the sugar production levy for the 1980/81 sugar year likely to remain payable by sugar manufacturers ; whereas the said provisional amount has thus been established on the basis of a sugar production levy esti ­ mated at 12-98 ECU per 100 kg ; Whereas, pursuant to the provisions in respect of fore ­ cast calculation of the sugar production levy, no provi ­ sion has been made for levying an advance payment on the sugar production levy for the 1980/81 sugar year ; whereas current estimates suggest that the sugar levy will be substantially below the said figure of 12-98 ECU ; whereas, accordingly, in the interests of 1 . Without prejudice to the subsequent levying of the final amount of the levy, the provisional amount referred to in Article 1 of Regulation (EEC) No 1699/80 , payable by isoglucose manufacturers as an advance payment pursuant to Article 3 (2) of Regula ­ tion (EEC) No 1700/80, shall not be payable by the said manufacturers . 2 . The account referred to in Article 4 of Regula ­ tion (EEC) No 1700/80 shall , for the period 1 July 1980 to 30 June 1981 , be drawn up so as to take account of the definite amount of the isoglucose production levy payable by the manufacturers in ques ­ tion not later than 15 January 1982 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 August 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 177, 1 . 7 . 1981 , p . 4. (2 ) OJ No L 166, 1 . 7. 1980, p . 90 . 3 OJ No L 166, 1 . 7 . 1980, p . 88 .